Citation Nr: 0947335	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  99-18 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

2.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for skin disabilities, 
to include as due to an undiagnosed illness.

4.  Entitlement to an increased rating for tension headaches, 
currently rated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to October 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for fatigue, shortness of breath, and skin 
disabilities, and continued a 10 percent rating for tension 
headaches.  The Veteran testified before the Board in May 
2001.  The Board remanded these claims for additional 
development in November 2003, June 2004, and September 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Board sent the Veteran an October 2009 hearing 
clarification letter to inform her that the Veterans Law 
Judge who conducted her May 2001 travel board hearing is no 
longer employed by the Board and to give her the opportunity 
to testify in another hearing with a different Veterans Law 
Judge.  In a November 2009 response, the Veteran requested 
another travel board hearing to be held at the RO in New 
Orleans, Louisiana.  As that hearing has not yet been 
conducted, the RO should schedule such a hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2009).




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing in connection with her appeal to 
be held at the RO in New Orleans, 
Louisiana. 
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


